                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

LAMONE UPKINS,                                :

                       Petitioner,                            Case No. 3:19-cv-88

       - vs -                                                 District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

WARDEN, London Correctional
Institution,

                       Respondent.            :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS



       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz (ECF No. 12), to whom this case was referred pursuant to 28 U.S.C. '

636(b), and noting a request for extension of time to file objections was granted and no

objections were filed thereafter, and that the time for filing such objections under Fed. R. Civ. P.

72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to the

United States Court of Appeals that an appeal would be objectively frivolous and therefore should

not be permitted to proceed in forma pauperis.

September 4, 2019                             *s/Thomas M. Rose
                                                             Thomas M. Rose
                                                        United States District Judge
